PER CURIAM.
This case is similar factually to the case of State ex rel. Beggrow v. Atkisson, Fla.App., 170 So.2d 455, opinion filed this date. The main difference is that this case involves the 1963 tax assessment roll of the City of West Palm Beach and the former *457involved the 1964 tax roll. In the course of presenting the other case, the appellants have advised the court that in the event of a reversal in the other case the appellants are no longer interested in pursuing this case. Our reversal of the other case renders this appeal moot. Accordingly, this case is dismissed
SMITH, C. J., and SHANNON and KANNER (Ret.), JJ., concur.